Citation Nr: 0932793	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined the 
Veteran's request to reopen her previously denied claim of 
entitlement to service connection for a psychiatric 
condition.  The Veteran submitted a notice of disagreement 
with the denial of the request to reopen her claim in October 
1997 and perfected her appeal in June 2006.  During the 
pendency of the appeal the Veteran moved.  The Wichita, 
Kansas, RO now has jurisdiction of the claim.  

While the Veteran did request a Travel Board hearing on her 
June 2006 VA Form 9 [substantive appeal], in a subsequent 
communication received in June 2006, the Veteran withdrew her 
request for a Board hearing.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The Board notes in a statement dated in June 2006, the 
Veteran indicated that she desired to reopen her claims of 
entitlement to service connection for PTSD, asthma 
(previously claimed as lung condition), a back disability, 
high blood pressure, and esophagitis.  These issues are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
request to reopen her claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.

In reviewing the Veteran's claims file, the Board notes a 
statement in a private treatment record, submitted in October 
2004, that the Veteran receives disability payments because 
of her schizo-affective disorder.  See private treatment 
record; Dr. B.D.; July 18, 1994.  The claims file does not 
contain any Social Security Administration (SSA) records or 
information indicating the basis of the grant, and it does 
not appear that the RO/AMC has attempted to obtain the SSA 
records used in the Veteran's disability determination.  
Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the 
RO/AMC must obtain all records associated with such 
determination.

The Board notes the Veteran filed her request to reopen her 
claim of entitlement to service connection for an acquired 
psychiatric disorder in March 1997, prior to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Because 
the Veteran's claim has continued after the enactment of the 
VCAA, the Veteran must be provided with notice of VA's duties 
to notify and to assist.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen a claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefits sought by the claimant.

While the Veteran was furnished with a letter in July 2004 
addressing the VCAA, this letter is inadequate.  The letter 
addresses the VCAA in the context of her claims for service 
connection for PTSD and hearing loss.  Furthermore, while 
informing her that her prior claim for service connection for 
a psychiatric disorder had been denied, the letter did not 
inform her of the reasons for the prior denial and what the 
evidence would have to show to reopen her claim.  

As the Veteran has not received notice consistent with the 
holdings in Dingess and Kent, it would be prejudicial to 
proceed to a decision on the merits at this time.  
Accordingly, the claim must be remanded for proper notice in 
compliance with Dingess and Kent.

In Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009), the Court 
held that the scope of a mental disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  The Board notes that while 
the current claim is a request to reopen a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, the Veteran previously 
filed an independent claim of entitlement to service 
connection for PTSD.  The PTSD claim has been separately 
considered and adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain information 
from SSA regarding the Veteran's receipt 
of SSA benefits, to specifically include 
copies of the decision awarding benefits 
and medical records considered by SSA in 
reaching a decision on the claim.  All 
efforts to obtain these records should be 
fully documented, and if no records are 
available, this must be memorialized in 
the claims file.

2.  The RO/AMC must send the Veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with appropriate 
notice of VA's duties to notify and to 
assist.  The notice letter must include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess.  The notice letter must also 
notify the Veteran of the evidence and 
information that is necessary to reopen 
her claim of entitlement to service 
connection for an acquired psychiatric 
disorder, other than PTSD, and describe 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were not found in the previous 
denial, as outlined by the Court in Kent.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).




